Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered September 25, 2007. The judgment convicted defendant, upon a jury verdict, of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]), defendant contends that County Court erred in denying his challenge for cause with respect to a prospective juror. We reject that contention. It is well settled that “a prospective juror whose statements raise a serious doubt regarding the ability to be impartial must be excused unless the [prospective] juror states unequivocally on the record that he or she can be fair and impartial” (People v Chambers, 97 NY2d 417, 419 [2002]; see People v Nicholas, 98 NY2d 749, 751-752 [2002]). Here, the prospective juror never expressed any doubt concerning his ability to be fair and impartial (see People v Semper, 276 AD2d 263 [2000], lv denied 96 NY2d 738 [2001]). We conclude that, viewing the statements of the prospective juror as a whole, the statements were unequivocal despite the use of the words “think” and “try” (see People v Shulman, 6 NY3d 1, 28 [2005], cert denied 547 US 1043 [2006]; Chambers, 97 NY2d at 419; People v Jones, 21 AD3d 860 [2005], lv denied 6 NY3d 755 [2005]; Semper, 276 AD2d 263 [2000]).
*1466Defendant failed to preserve for our review his further contention that the interpreter assigned to assist him was inadequate because he lacked experience and was uncertified (see People v Santiago, 265 AD2d 827 [1999], lv denied 94 NY2d 866 [1999]; People v Hatzipavlou, 175 AD2d 969 [1991], lv denied 79 NY2d 827 [1991]). In any event, that contention is without merit. Although the interpreter did not have any prior experience interpreting during a trial, the record establishes that he nevertheless was qualified to do so (see generally Hatzipavlou, 175 AD2d 969 [1991]). The fact that the interpreter was not a certified interpreter does not invalidate his assistance to defendant (see People v Costa, 186 AD2d 299 [1992], lv denied 81 NY2d 761 [1992]; see generally Judiciary Law § 387). Finally, we reject the contention of defendant that he was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Hurlbutt, J.P, Centra, Fahey, Peradotto and Gorski, JJ.